DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:
Lines 1-2, which read “…wherein the lid comprises a passageway configured frictionally engage the wick” should read “…wherein the lid comprises a passageway configured to frictionally engage the wick.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation “the plant watering device of claim 1, wherein the lid is configured to collect fluid.” Claim 1 recites the limitation “a lid coupled to the reservoir and configured to collect a fluid.” Claim 5 fails to .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (US-4339891-A).
Regarding claim 1, Bassett discloses (figure 1) a plant watering device, comprising:
a reservoir (10);
a lid (16) coupled to the reservoir and configured to collect a fluid (wherein the lid is capable of collecting a fluid from the surface of disc 17 to the top of flange 24);

wherein the plant watering device is configured to be disposed within a plant container (wherein the plant watering device is capable of being disposed within a plant container rather than below a plant container as shown in figure 1).
	Regarding claim 2, Bassett discloses a plant watering device wherein the reservoir is configured to retain a fluid (column 2, lines 13-14).
	Regarding claim 3, Bassett discloses a plant watering device, wherein the reservoir comprises a wick retention member (bottom of 21) configured to retain the wick adjacent a bottom surface of the reservoir (column 1, lines 67-68 – column 2, lines 1-4; column 2, lines 46-51).
	Regarding claim 5, Bassett discloses a plant watering device, wherein the lid is configured to collect fluid (wherein the lid is capable of collecting a fluid from the surface of disc 17 to the top of flange 24).
	Regarding claim 13, Bassett discloses a plant watering device, wherein the wick is configured to transport fluid into and out of the reservoir (column 1, lines 40-44) (wherein the wick will pull water out of the reservoir and excess water will drain into the reservoir through the hole in flower pot 11 that wick 28 passes through; column 2, lines 16-18).
	Regarding claim 14, Bassett discloses a plant watering device, wherein the wick is configured to transport fluid from a soil to the reservoir when the soil is saturated with water and to transport fluid from the reservoir to the soil when the soil is dry (column 1, lines 40-44) (wherein the wick will pull water out of the reservoir and excess water will drain into the reservoir through the hole in flower pot 11 that wick 28 passes through; column 2, lines 16-18).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moonok (WO-2019142951-A1).
Regarding claim 16, Moonok discloses (figures 2, 4, and 9) a plant watering system, comprising:
a plant container (100); and
a plant watering apparatus (page 19, [0058], lines 754-755) comprising:
		a reservoir (300);
		a lid (400); and 
		a wick (510),
	wherein the plant watering apparatus is disposed within the plant container (see figure 4).
	Regarding claim 17, Moonok discloses a plant watering system wherein the wick is configured to transport fluid into and out of the reservoir (page 5, [0014], lines 197-200; page 26, [0068], lines 1070-1072) (wherein the capillary action of the wick pulls water from the reservoir and excess water will drain into the reservoir).
	Regarding claim 18, Moonok discloses a plant watering system, wherein the wick is configured to transport fluid from the soil to the reservoir when the soil is saturated with water and to transport fluid from the reservoir to the soil when the soil is dry (page 5, [0014], lines 197-200; page 26, [0068], lines 1070-1072) (wherein the capillary action of the wick pulls water into the soil and excess water will drain out of the soil).
	Regarding claim 19, Moonok discloses (figures 2-4 and 9) a plant watering device, comprising:

	a wick extending through the lid into the fluid chamber, wherein the wick is configured to transport fluid into and out of the fluid chamber (page 5, [0014], lines 197-200; page 26, [0068], lines 1070-1072) (wherein the capillary action of the wick pulls water into the soil and excess water will drain out of the soil).
	Regarding claim 20, Moonok discloses a plant water device further comprising a reservoir (300) couple to the lid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US-4339891-A) in view of Lovenstein et al (EP-3473085-A1).
Regarding claim 4, Bassett does not disclose a plant watering device wherein the lid comprises a radially inward downwardly sloped upper surface.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bassett with the radially inward downwardly sloped upper surface of a lid as disclosed by Lovenstein et al for the benefit of directing any collected water towards the opening such that it can drain into the water reservoir (Lovenstein et al: column 1, lines 43-48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US-4339891-A) in view of Stadelhofer (US-3786598-A).
Regarding claim 6, Bassett does not disclose a plant watering device wherein the lid comprises a passageway configured to frictionally engage the wick.
Stadelhofer teaches (figure 4) a plant watering device wherein the passageway (33) through which a wick (27) passes frictionally engages the wick (column 3, lines 41-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bassett with the wick frictionally engaging a passageway as disclosed by Stadelhofer for the benefit of minimizing water leakage (Stadelhofer: column 3, lines 46-53).  

	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US-4339891-A) in view of Frye (US-9485924-B1).
Regarding claim 7, Bassett does not disclose a plant watering device wherein the lid comprises a securement tab configured to couple with a securement tab receiver of the reservoir.
	Frye teaches (figures 4B) a plant watering device wherein the lid (30) comprises a securement tab (36) configured to couple with a securement tab receiver (24) of the reservoir (20) (column 5, lines 14-18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bassett with the lid comprising a securement tab that couples with a securement tab receiver as disclosed by Frye for the benefit of coupling the lid and the reservoir in a locking manner (Frye: column 5, lines 14-18), thus increasing the stability of the device by ensuring that the lid and reservoir remain coupled.  

Claims 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US-4339891-A) in view of van der Starre (US-20130318872-A1).
	Regarding claims 8, 9, and 12, Bassett does not disclose a plant watering device wherein the wick comprises a plurality of strands, wherein the plurality of strands are bundled together to form a bundle, and wherein the wick comprises a plurality of woven bundles. 
	Van der Starre teaches a plant watering device wherein the wick comprises a plurality of strands (“fibers,” page 7, [0108], lines 4-5), wherein the plurality of strands are bundled together to form a bundle (“bundles of hollow fibers,” page 7, [0108], lines 9-10), and wherein the wick comprises a plurality of woven bundles (“bundles of hollow fibers that are loosely woven,” page 7, [0108], lines 10-13).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bassett with the wick assembly as 
	Regarding claims 10 and 11, Bassett does not disclose a plant watering device wherein a plurality of interstitial spaces are defined between the plurality of strands of the bundle, wherein the plurality of interstitial spaces are configured to wick fluid. 
	Van der Starre teaches a plant watering device wherein the wick comprises interstitial spaces (“polymer material and/or hollow fibers, page 7, [0108], lines 4-5; “loosely woven with relatively closely arranged material”, page 7, [0108], lines 9-13) configured to wick fluid. Van der Starre does not disclose that the interstitial spaces are defined between the plurality of strands of the bundle; however, it would have been an obvious matter of design choice to have defined the interstitial spaces between the plurality of strands in the bundle, since applicant has not disclosed that the location of the interstitial spaces solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well by wicking fluid via capillary action with the interstitial spaces being defined by a hollow fibrous material and loosely woven bundles, as disclosed by van der Starre.
	Regarding claim 15, Bassett as modified above in view of van der Starre teaches a plant watering device wherein a plurality of interstitial spaces wick fluid along a longitudinal axis of the wick (van der Starre: page 7, [0108], lines 13-17). Bassett in view of van der Starre does not teach that the fluid is wicked from zero cm to 20 cm along the longitudinal axis; however, it would have been an obvious matter of design choice to wick fluid from zero cm to 20 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of accommodating the distance between the water reservoir and the soil of the plants, ensuring that water from the reservoir reaches the soil. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Hansord US-20200305356-A1, Conrad US-9516821-B1, Altendorfer US-20110131879-A1, and Gardner US-5535542-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642